DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 
Reference numerals in figures 3-4 are too small. See MPEP 608.02 (V) Drawing Standard.   “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”. 
Figures 3-4 details are blurry and small.  See MPEP 608.02 (V).  Drawing Standard.  “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”. 
The elements shown in figure 1 are not clearly defined and how they fit together in figures 3-4.  For example, in figures 1-2 spring 55 appears to fit inside housing cap 53.  However, in figures 3-4 reference numeral 53 points out to a different element and the spring 55 is outside the housing cap 53.The spring appears to be either smaller or larger in these figures. Not clear what is the appropriate size/proportion of these elements.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the forward and backward directions" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR # 2015-0096609).
In regards to claim 1, Kim et al. teaches a micro pump vessel composed of an outer vessel (Figure 3 at 70) on one side of which a button (Figure 3 at 721) is formed and an outer vessel lid (Figure 3 at 80) which is hinge-coupled to one side of the outer vessel (see Figure 3) to be opened and closed, comprising:
an inner vessel (Figure 4 at 12) mounted inside the outer vessel (see for example Figure 4);
an inner vessel lid (Figure 4 at 11) which is coupled to an upper portion of the inner vessel (see Figure 3) at a center of which a cosmetic suction hole (see Figure 4 which shows cross section where suction hole is formed for powder to pass) is formed;
a micro pump (Figure 3 at 20), which is installed on an upper portion of the inner vessel lid (see Figures 3 and 4) and pumps cosmetics;
a circular plate-shaped discharge plate (Figure 3 at 30), which is inserted and seated on the top surface of the inner vessel lid (see Figure 4) with the micro pump there between (see Figure 4), and which discharges and accommodates the cosmetics discharged from the micro pump onto the top surface thereof (via 31);
a circular plate-shaped member (Figure 3 at 35) which is seated in a central groove of the top surface of the discharge plate (see Figure 3) at an upper surface of which a radial groove (Figure 3 at 32) is formed;

a ring-shaped fixing member (Figure 3 at 61) which fixes an edge of the discharge film to the discharge plate (see Figure 4), an upper portion of which is exposed to the outside to allow a user to make contact using a puff (see Figure 4).
Regarding claim 2, Kim et al. teaches the radial groove is formed of first to third circumferential grooves that are spaced apart at a predetermined interval (see arrangement of Figure 2) and are formed sequentially from one having the smallest inner diameter so that the micro pump is mounted on the lower surface of the circular plate-shaped discharge plate (via Figure 2 at 31).
Regarding claim 3, Kim et al. teaches the micro pump comprises:
a cylindrical rubber (Page 13 of translation, where such teaches it can be circular in cross section, thus cylindrical in shape) sealing cap (Figure 3 at 34, where such displays the flower shape, as Page 13 teaches the flower can be circular) which is inserted into the first circumferential groove of the discharge plate (see Figure 4), an upper portion of which is opened and a lower portion thereof is closed, and at a center of which a sheath (see Figure 3 at area surrounding 31) is formed;
a housing cap (Figure 4 at 25) of a cylindrical member, an upper opening of which is inserted between the first circumferential groove and the second circumferential groove  of the discharge plate (see Figure 3), and a check valve (Figure 4 at 27) is inserted into a lower inner circumference thereof;
a piston-type member (Figure 4 at 22) of a cylindrical member, an upper opening of which is fitted between a lower outer circumference of the rubber sealing cap (see Figure 4) and the first circumferential groove of the discharge plate (see Figure 3), wherein a plurality of holes 
Regarding claim 4, Kim et al. teaches the sheath is positioned at a center of the projection groove so that the cosmetics is discharged through the sheath (via 31, as shown best in Figure 4) opened when the projection groove is in contact with the rubber sealing cap (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 3 above, in view of Kang (WO 2015/088100).
In regards to claim 5, Kim et al. teaches a central closing portion (Figure 4 at 21) formed at a center so as to be pushed up by a protrusion protruding from the bottom center of the outer vessel (see Figure 4); but does not teach a plurality of S-shaped connecting members for 
However, Kang teaches providing a central closing portion (Figure 13 at 563) with a plurality of s shaped connecting members (Figures 13 and 14 at 562) for flexibly connecting the outer circumference of the central closing portion and an inner surface of a check valve via being pressed up by a rod (Figure 10 at 523). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Kim et al. to contain the closing portion check valve that is pushed by a rod, as taught by Kang, in order to provide a means for smooth articulation for smoothly regulating entrance of powder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772